NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-0608-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JONATHAN P. THOMAS,

     Defendant-Appellant.
_______________________

                   Submitted January 19, 2021 – Decided February 22, 2021

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment No. 12-01-0001.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel, on
                   the brief).

                   John T. Lenahan, Salem County Prosecutor, attorney
                   for respondent (David M. Galemba, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM


                                                                                                                    A-0608-19
                                                              1
      Defendant Jonathan P. Thomas appeals from the Law Division's order

filed on April 16, 2019, denying his petition for post-conviction relief (PCR)

without an evidentiary hearing for the reasons stated in the PCR judge's

seventeen-page written decision. Defendant contends that the PCR judge should

have held an evidentiary hearing because defendant established a prima facie

claim of ineffective assistance of counsel (IAC) based upon trial counsel's

failure to investigate two alibi witnesses and one third-party guilt witness, and

failed to call those witnesses at trial. For the reasons that follow, we affirm.

                                        I.

                                        A.

      We detailed the facts underlying defendant's conviction for murder and

related charges in our earlier unpublished opinion affirming the convictions of

defendant and his co-defendants, Antwione A. Parsley 1 and Ahmar Butler. State

v. Butler, No. A-0381-13 (App. Div. March 30, 2017) (slip op. 5-17). In order

to give context to defendant's claims on PCR and the PCR judge's decision, we

describe some of those details here as they relate to witnesses who testified

against defendant at trial.




1
  Although the record indicates the spelling of his name is as indicted, we have
been informed that the actual spelling is Antoine A. Parsley.
                                                                            A-0608-19
                                        2
      On the evening of September 7, 2008, Joseph Hayes, known as "P-Hood,"

was fatally shot at his home in Salem City. During the investigation, police

recovered Hayes's cell phone, which showed Hayes received a phone call shortly

before his death. Police were able to track that call to Maurice Brown,2 who

was considered a person of interest, but after he was interviewed several times

he was never arrested.

      At trial, the State's theory was that Hayes was murdered because defendant

and Parsley learned that Hayes cooperated with the State on another matter

involving defendant and Parsley. The State presented five witnesses linking

defendant and his co-defendants to the shooting of Hayes. The first, Thomas

Minter, gave a recorded statement to the police the day after the shooting

occurred.3 In the transcript of Minter's recorded statement, he told police that

at around ten-thirty or eleven o'clock, he observed defendant and Parsley walk

towards an alley in the area of Hayes's home and minutes later, heard gunshots.

Minter also ran into defendant and Parsley the following day, about an hour


2
  There are three individuals with the surname Brown. Maurice Brown and
Mark Brown are brothers. One witness is named Shameek Brown. We refer to
each of them by their first names in subsequent references to avoid any
confusion caused by their common last name.
3
  At trial, Minter recanted, and a redacted version of his taped statement was
played for the jury. The trial transcript reflects only that the statement was
played and does not reflect what portions of the statement were played.
                                                                         A-0608-19
                                       3
before he met with the police, and heard the two men talking about the shooting.

He heard them say that Hayes's name was mentioned in someone's discovery

packet. At trial, Minter recanted and testified to his criminal history, but denied

seeking favorable treatment in exchange for his testimony.

      The State also presented Daryl Massengill. Massengill acknowledged that

he gave a statement to the police on May 23, 2011. At trial, he too recanted and

claimed his previous statement was incorrect and that he had lied. His statement

was also played for the jury.4 In his statement, Massengill told the police that

he overheard Butler in prison admitting to killing Hayes.         Massengill also

confirmed his criminal history, but he did seek favorable treatment in exchange

for his testimony.

      Malcolm Moore also testified at trial. Moore testified that seconds after

he heard gunshots, he saw Butler and defendant running from Carpenter Street,

wearing all black and carrying guns. He then watched the two men get into the

car with Parsley and drive off. Moore then heard screaming and walked over to

where he could see Hayes's body lying half outside the home. For months after

the shooting, Moore played video games with Parsley weekly, specifically "Call

of Duty." One day, when Moore asked Parsley why he always chose the same


4
  Here again the trial transcript does not reflect which parts of the statement
were played for the jury.
                                                                            A-0608-19
                                        4
type of gun when playing the game, Parsley told him "that's the gun I used to

kill P-[H]ood with." Parsley also told Moore that he disposed of the guns by

throwing them off a bridge.

      Approximately a year-and-a-half after the shooting, Moore spoke to the

police and entered into a cooperation agreement. He testified that he spoke to

the police because he "fe[lt] as though it was wrong for what happened to P-

Hood" and that Hayes was a good friend, but Moore also acknowledged that he

"provided information because [he] was in a tight jam," and was "lookin[g] at

some serious time, about [twenty] years."       Therefore, he felt like he had

information to trade.

      The State also presented testimony from Leslie Bundy.         Bundy also

acknowledged his criminal history but stated that he was not personally

benefitting from his testimony at the time of the trial. He testified that on the

night of the shooting, he was walking in Salem and saw defendant with another

man, whom he could not identify because it was dark and he could not see the

man's face, walking towards an open lot behind Hayes's house. After seeing

them, Bundy kept walking towards his sister's house and heard gunshots when

he arrived; but he ran back to Hayes's house because he got a call that Hayes

had been shot. He observed Hayes "laying in between his doorway, in his

backdoor." Bundy remained there for about twenty to twenty-five minutes, but
                                                                          A-0608-19
                                       5
after police arrived, he left and while walking, he saw Parsley speaking with

defendant and another man, but he never saw the third man's face.

      Approximately a week-and-a-half after the shooting, Bundy and Parsley

were both detained in the Salem County Correctional Facility for matters

unrelated to the shooting. Bundy testified that while there, he overheard two

conversations Parsley had in which Parsley claimed he took "care of" Hayes.

Bundy also testified that in 2009, he gave an informal statement to the police,

and in June 2011, he returned and gave a formal statement to the police. On

cross-examination, he acknowledged that he entered into a cooperation

agreement with the State in 2003, but that agreement was no longer in effect

when he spoke with the police in 2009. He also acknowledged that he is blind

in his left eye and had that condition on the night of the shooting as well.

      The State also presented the testimony of Shameek Brown. Shameek also

testified to his criminal history and that he entered into a cooperation agreement

with Salem County Prosecutor's Office in exchange for his testimony in this

case. According to Shameek, on February 27, 2013, he was incarcerated in the

Salem County Correctional Facility along with Butler and defendant. That

morning, he heard defendant "telling Butler how a man named P would still be

here if he wasn't snitching or trying to take the stand." He heard Butler reply,

"these rat-ass niggas" and defendant replied, "you know me, I shoot first, ask
                                                                           A-0608-19
                                        6
questions later. I had to get that rat-ass nigga out of here." Defendant was

standing outside of Butler's cell at the time of this conversation and Butler was

inside the cell. After hearing the conversation, Shameek contacted his attorney

and on March 5, 2013, he gave a statement to police; two days later he signed a

cooperation agreement with the State and entered guilty pleas on the charges

against him. On March 9, 2013, he was released from jail two days after

pleading guilty.

      To corroborate Shameek's testimony regarding the conversation between

defendant and Butler, the State presented Corrections Officer David DeMarco

to narrate a surveillance video from the morning of February 27, 2013. The

video showed defendant standing outside of cells eight and nine on the first tier,

Butler inside cell eight, and Shameek walking down the stairs from his cell on

the second tier. DeMarco never heard the conversation between defendant and

Butler but remembered telling them to stop talking a few times. He also testified

that Shameek never mentioned overhearing a conversation about murder.

      Defendant and his co-defendants invoked their rights and did not testify

at trial. Defendant presented Corey Simmons as a witness, who was in jail with

defendant at the end of February 2013 and testified that he never heard defendant

mention any crime.      On cross-examination, Simmons said that he never

overheard conversations between defendant and other inmates and that he was
                                                                           A-0608-19
                                        7
in cell twenty-four, while defendant was in cell four. Defendant also presented

Kendall Rollines, another individual in jail with him in February 2013, who said

that while in jail with defendant he never heard defendant mention his case or

any other crime. Rollines acknowledged on cross-examination that he was not

housed in the same pod as defendant.

      Defendant and Butler were found guilty of murder, N.J.SA. 2C:11-3(a)(1),

(2); aggravated assault, N.J.S.A. 2C:12-1(b)(1), (2); possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(a); and conspiracy to commit murder and

aggravated assault, N.J.S.A. 2C:5-2. Parsley was convicted of conspiracy to

commit murder, N.J.S.A. 2C:5-2, N.J.S.A 2C:11-3(a)(1); and conspiracy to

commit aggravated assault N.J.S.A. 2C:5-2, N.J.S.A 2C:12-1(b)(1).          Each

defendant was sentenced to a fifty-year prison term, with an eighty-five percent

period of parole ineligibility pursuant to the No Early Release Act (NERA),

N.J.S.A 2C:43-7.2.

      On direct appeal, we rejected several arguments presented by defendant

and his co-defendants, and we affirmed their convictions and sentences. Butler,

slip op. at 17-33. The Supreme Court denied certification. 233 N.J. 17, 128,

129 (2017).




                                                                         A-0608-19
                                       8
                                         B.

       Defendant filed a pro se petition for PCR on September 13, 2017, claiming

IAC based on trial counsel's alleged failure to call alibi witnesses on defendant's

behalf, counsel ''stipulating to photos of the victim in which one of the photos

depicted victim's testicles[,]'' and counsel's failure to exercise ''due diligence in

doing a full investigation into witness background.'' Defendant also alleged that

the State failed to disclose material ''that would've helped defense build a more

solid defense'' in violation of Brady.5 In a brief filed on defendant's behalf, he

argued IAC on the grounds that counsel failed to adequately investigate potential

witnesses, make proper objections at trial, and adequately prepare for trial.

       Defendant submitted a supporting certification, dated July 16, 2018, in

which he stated that in April 2012, he spoke with his trial counsel at a court

hearing about his alibi witnesses, Dexter Cannady and Krishaan Johnson, and

gave him a letter that included the witnesses' names and addresses. He also

stated that in July 16, 2012, he wrote trial counsel asking if counsel sent a private

investigator to speak with the witnesses. Finally, he certified that in August

2012, he spoke to counsel at a court hearing about his alibi witnesses and




5
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                                              A-0608-19
                                         9
whether defendant would testify at trial. His counsel told him that he had

"everything under control" and that he would keep defendant posted.

      In further support of PCR, defendant also submitted a sworn statement

from Cannady, which was not dated, but marked "12/19." Cannady stated that

on September 7, 2008, he had a "get together" to celebrate the release of his

album from 8 p.m. to 2 a.m. The party was at a friend's home in Salem. On the

night of the party, he was "in the company of a small group of friends including

[defendant]." While performing at the party, he observed defendant celebrating,

dancing, and socializing. According to Cannady they were "all celebrating all

night having a good time." He stated that he was willing to testify about

defendant's whereabouts on September 7, 2008.

      In addition, defendant submitted a September 28, 2017 affidavit from

Johnson, who stated that he was "with [defendant] Sunday September 7, 2008

on the night of the Joseph Hayes homicide." He stated he was with defendant

"the whole day upon attending Dexter Cannady's album release party together."

He claimed that defendant could not have committed the murder because

Johnson was in his presence the whole day.

      Finally, defendant submitted an affidavit from Charlene Daniels, dated

March 5, 2018, in which Daniels stated that on the night of the shooting, she

was standing outside her home, across the street from Hayes's house, and heard
                                                                         A-0608-19
                                      10
several gunshots. After she heard the shots, she saw Mark Brown and Maurice

Brown, who had a gun in his hand, running from the back of Hayes's home.

      The PCR judge considered the parties' oral arguments on March 18, 2019,

and on April 11, 2019, he issued his comprehensive statement of reasons that

was followed by the filing of the order denying relief. The PCR judge found

that trial counsel was not deficient in failing to call the alibi witnesses. He found

that ''it was the clear trial strategy of all three co-defendants in this case to paint

the State's witnesses as unreliable because of their criminal backgrounds and

motivations to testify untruthfully against [defendant].'' He highlighted that

during trial, defendant's counsel elicited Massengill's deal with the State for his

pending criminal charges, cross-examined Bundy on his prior convictions, and

in his closing argument ''went through the State's 'men with baggage,' and

highlighted each of their criminal backgrounds.''

      Additionally, the PCR judge explained that Cannady and Johnson had

prior convictions and offering their testimony ''would only have served to

undermine the defense that trial counsel put forward.'' As the judge concluded,

offering defendant's proffered alibi witnesses would have ''shifted the jury's

focus from the criminal backgrounds of the State's witnesses, to the criminal

backgrounds of [defendant's] witnesses, and therefore undermined trial



                                                                                A-0608-19
                                          11
counsel's strategy.''   Thus, counsel's failure to call the witnesses was not

deficient but instead a strategic decision.

      The PCR judge continued that even if the witnesses were called at trial,

the alibi evidence was weak and easily rebuttable. As to Cannady's statement,

he claimed he saw defendant at a party the night of the murder but did not

provide what time he saw defendant. Thus, ''[t]aken at face value, his testimony

would leave open a strong possibility that [defendant] could have gone to the

party after the murder occurred.'' As to Johnson's certification, the judge noted

that Johnson did not provide any specific details about the party, such as the

time defendant arrived at the party, the location of the party, ''or any other

supporting facts.'' Due to this lack of specificity, the judge determined that ''at

face value, the testimony is not specific enough to constitute a strong alibi

defense,'' and ''is easily rebuttable by the State."     He therefore concluded

defendant was not prejudiced by counsel's decision at trial and held that

defendant was not entitled to an evidentiary hearing.

      As to defendant's claim that trial counsel failed to call Daniels as a third-

party guilt witness, the judge concluded it did not rise to IAC because her post-

trial affidavit differed from her statement given to police two days after the

murder. He explained that trial counsel had no reason to believe that Daniels

established any third-party's guilt from her police statement. He observed that
                                                                            A-0608-19
                                        12
her two statements were clearly different, and counsel had no way of knowing

Daniels' post-trial statement pre-trial. Finally, he concluded that defendant was

not prejudiced by the failure to call Daniels because she would have been easily

impeached with her inconsistent statement to police, had she given her 2017

account at trial in 2013.

      The PCR judge also addressed and rejected the balance of defendant's

claims on PCR. This appeal followed.

                                        II.

      On appeal, defendant makes the following argument:

            THE PCR [JUDGE] ERRED IN NOT GRANTING
            DEFENDANT AN EVIDENTIARY HEARING
            WHERE DEFENDANT RECEIVED [IAC] BECAUSE
            OF TRIAL COUNSEL'S FAILURE TO CONDUCT
            AN ADEQUATE PRE-TRIAL INVESTIGATION
            AND FAILURE TO CALL ALIBI WITNESSES TO
            TESTIFY ON DEFENDANT'S BEHALF.


      Specifically, defendant contends that an evidentiary hearing was required

to understand why trial counsel did not call the alibi witnesses and the third -

party guilt witness at trial. He also highlights that the State's case was primarily

reliant upon testimonial evidence, and no physical evidence linked him to the

crime, making trial counsel's omission prejudicial.




                                                                             A-0608-19
                                        13
      In response, the State argues that defendant failed to support his claim that

trial counsel did not interview the witnesses prior to trial, that trial counsel's

failure to call the alibi witnesses was part of a reasonable strategy, that the

affidavits do not support an alibi defense, and that defendant was not prejudiced

by not presenting these alibi witnesses at trial.

                                        A.

      When a PCR judge does not hold an evidentiary hearing, our standard of

review is de novo as to both the factual inferences drawn by the PCR judge from

the record and the judge's legal conclusions. State v. Blake, 444 N.J. Super.

285, 294 (App. Div. 2016).

      Both "[t]he Sixth Amendment of the United States Constitution and

Article I, paragraph 10 of the New Jersey Constitution require that a defendant

receive 'the effective assistance of counsel' during a criminal proceeding." State

v. Porter, 216 N.J. 343, 352 (2013) (citing Strickland v. Washington, 466 U.S.

668, 685-86 (1984) and State v. Fritz, 105 N.J. 42, 58 (1987)). These guarantees

are "premised on the need 'to protect the fundamental right to a fair trial.'" State

v. Pierre, 223 N.J. 560, 577 (2015) (quoting Strickland, 466 U.S. at 684). Given

this mandate of a fair trial, "[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel's conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having
                                                                             A-0608-19
                                        14
produced a just result." Ibid. (alteration in original) (quoting Strickland, 466

U.S. at 686).

      "A PCR petition is cognizable if it is based upon a '[s]ubstantial denial in

the conviction proceedings of defendant's rights under the Constitution of the

United States or the Constitution or laws of the State of New Jersey.'" State v.

Gideon, ___ N.J. ____, ____ (2021) (slip op. at 13) (alteration in original)

(quoting R. 3:22-2(a)). Rule 3:22–10(b) provides, in pertinent part, that

            [a] defendant shall be entitled to an evidentiary hearing
            only upon the establishment of a prima facie case in
            support of [PCR], a determination by the court that
            there are material issues of disputed fact that cannot be
            resolved by reference to the existing record, and a
            determination that an evidentiary hearing is necessary
            to resolve the claims for relief.

      Under our framework, in order to show an evidentiary hearing is

warranted, a defendant must make a prima facie showing that: (1) counsel's

performance was deficient; and (2) the deficiency prejudiced the defendant.

Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 58.

      When making this determination, we "view the facts in the light most

favorable to a defendant to determine whether a defendant has established a

prima facie claim."    State v. Preciose, 129 N.J. 451, 462-63 (1992).          But

importantly, a defendant must "do more than make bald assertions that he was

denied the effective assistance of counsel" to establish a prima facie claim
                                                                            A-0608-19
                                       15
entitling him to an evidentiary hearing. State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999).

      Defendants asserting IAC must meet a high burden because ''counsel is

strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.'' Strickland, 466

U.S. at 690. This principle is especially true, where, as here, a defendant asserts

that his counsel was ineffective for failing to call witnesses at trial.       Our

Supreme Court has explained that "[d]etermining which witnesses to call to the

stand is one of the most difficult strategic decisions any trial attorney must

confront." State v. Arthur, 184 N.J. 307, 320 (2005). Indeed, determining which

witnesses to call is an "art" and a court's review of that decision should be

"highly deferential." Id. at 321 (quoting Strickland, 466 U.S. at 693). This

deference extends to decisions about whether to present an alibi defense. State

v. Drisco, 355 N.J. Super. 283, 291 (App. Div. 2002) ("Counsel's fear that a

weak alibi could cause more harm than good is the type of strategic decision that

should not be second guessed on appeal.").

      Nevertheless, "counsel has a duty to make reasonable investigations or to

make a reasonable decision that makes particular investigations unnecessary."

State v. Chew, 179 N.J. 186, 217 (2004) (quoting Strickland, 466 U.S. at 691).

The "decision not to investigate must be directly assessed for reasonableness in
                                                                            A-0608-19
                                        16
all the circumstances, applying a heavy measure of deference to counsel's

judgments."     Strickland, 466 U.S. at 691.         If trial counsel "thoroughly

investigate[d] law and facts, considering all possible options, his or her trial

strategy is 'virtually unchallengeable.'" State v. Savage, 120 N.J. 594, 617

(1990) (quoting Strickland, 466 U.S. at 690-91). "But strategy decisions made

after less than complete investigation are subject to closer scrutiny." Id. at 617-

18.

      When raising a failure to investigate claim, a defendant "must assert the

facts that an investigation would have revealed, supported by affidavits or

certifications based upon the personal knowledge of the affiant or the person

making the certification." Porter, 216 N.J. at 353 (internal quotation marks

omitted) (quoting Cummings, 321 N.J. Super. at 170). Despite the deference to

counsel's strategy decisions, "[f]ailure to investigate an alibi defense is a serious

deficiency that can result in the reversal of a conviction." Ibid.

                                         B.

      With these principles in mind, we turn first to defendant's claim that

counsel failed to investigate his proposed alibi witnesses. The PCR judge did

not specifically address whether trial counsel failed to investigate, instead, the

judge determined it was a strategic decision not to call the witnesses. He found

that from the record, there was a "clear trial strategy" of all three defendants to
                                                                              A-0608-19
                                         17
paint the State's witnesses as unreliable based on their motivations in testifying

and their criminal convictions. Thus, because of the convictions of the proposed

alibi witnesses, the PCR judge concluded that counsel's strategy would have

been undermined by calling them, and therefore, he was not deficient in not

calling them.

      In his PCR certification, defendant did not specifically state that counsel

failed to investigate or contact these witnesses.     Rather, he stated that he

presented their names and addresses to counsel and when he asked for an update,

counsel told him he had "everything under control."          Moreover, in their

statements filed on PCR, neither Cannady nor Johnson assert that trial counsel

never met with them or attempted to contact them regarding this case.

Consequently, there is no indication in the record that trial counsel did not

investigate these witnesses or that it was not a strategic decision he made after

said investigation.

      Under these circumstances, we conclude that defendant failed to establish

a prima facie claim of IAC on his claim that counsel failed to investigate his

witnesses. Defendant has not supported his allegations with any "specific facts

and evidence" as required. Porter, 216 N.J. at 355. Unlike the defendant in

Porter, who submitted a certification from himself and his witness that counsel

failed to contact the witness, which was sufficient to sustain a claim of IAC for
                                                                           A-0608-19
                                       18
failure to investigate, see id. at 347, 349-50, defendant here failed to meet his

burden. From the record, it is clear counsel did investigate the case, as he called

witnesses on defendant's behalf and extensively cross-examined and attempted

to impeach the State's witnesses on their prior convictions. Thus, we conclude

that there was insufficient evidence of IAC based on defense counsel's alleged

failure to investigate these witnesses at trial.

      We also conclude that counsel was not deficient in failing to investigate

Daniels at the time of trial. Years after trial, Daniels placed Maurice, who called

Hayes shortly before his death, fleeing the scene of the crime with a gun in his

hand. But in her statement to the police the day after the shooting, Daniels

explained that she saw Mark Brown, Maurice's brother, running near the scene

of the crime after the shooting. When Daniels saw Mark later that evening, she

asked why he was running, and he said because he heard shots. Daniels did not

mention a gun, nor did she mention Maurice as she did in her post-trial

statement. Mark was not considered a person of interest to the police, and

Maurice, who was considered a person of interest and was interviewed several

times, was not mentioned by Daniels until after trial.

      As there was no reason to believe Daniels even saw Maurice until her

statement years after trial, counsel was not deficient in failing to investigate her.

Moreover, based on her statement to police there was no reason for trial counsel
                                                                              A-0608-19
                                         19
to believe she could support a third-party guilt defense.       Thus, we cannot

conclude that counsel's performance was deficient. See Strickland, 466 U.S. at

690 (explaining that a court "must judge the reasonableness of counsel's

challenged conduct on the facts of the particular case, viewed as of the time of

counsel's conduct").

                                        C.

      Turning to defendant's claim that counsel's failure to call his alibi

witnesses established IAC, we initially observe in our review of such claims, we

"indulge a strong presumption" that counsel's conduct is reasonable absent

evidence to the contrary. Id. at 689; see State v. Allegro, 193 N.J. 352, 366

(2008). To rebut that presumption, defendant must establish that his counsel's

actions "did not equate to sound trial strategy." Ibid. (quoting State v. Castagna,

187 N.J. 293, 314 (2006)).

      Here, defendant's evidence for PCR did not rebut the presumption that

counsel was not deficient by not calling the alibi witnesses in light of counsel's

approach at trial, which was aimed at discrediting the State's witnesses as "men

with baggage." We agree with the PCR judge that not calling these witnesses

was in line with an overall strategy to focus the jury's attention on discrediting

the State's witnesses and thus do not find his performance deficient.



                                                                            A-0608-19
                                        20
      We also do not find that defendant has shown he was prejudiced by not

calling these witnesses. Prejudice must be affirmatively proven. Strickland,

466 U.S. at 693. It may not be presumed. Fritz, 105 N.J. at 52. A court assessing

prejudice must look at the ''totality of the evidence'' submitted to the judge or

jury. Strickland, 466 U.S. at 695. ''[A] verdict or conclusion only weakly

supported by the record is more likely to have been affected by errors than one

with overwhelming record support." Ibid.

      As guided by the New Jersey Supreme Court's recent opinion in Gideon,

''[w]e begin by considering the strength of the State's evidence.'' Gideon, __

N.J. __ (slip op. at 23). In determining whether the defendant has shown

prejudice, "the overall strength of the evidence before the factfinding is

important."    Ibid. (citing Pierre, 223 N.J. at 583).    This is so because ''a

conviction is more readily attributable to deficiencies in defense counsel's

performance when the State has a relatively weak case than when the State has

presented overwhelming evidence of guilt.'' Ibid. In Gideon, the Court found

that the defendant had not shown any prejudice when the testimony of the ali bi

witnesses in part contradicted the defendant's own trial testimony, and the alibi

testimony "constitute[d]" the entire alibi, with no additional evidence to support

it. Id. at __ (slip op.at 25).



                                                                           A-0608-19
                                       21
      Here, a medical examiner determined Hayes died of gunshot wounds and

the parties stipulated that Hayes was killed by bullets from two different

handguns. No DNA or fingerprint evidence established the identities of the

shooters. Neither defendant nor his co-defendants provided a statement to the

police. The cumulative testimony of the five pertinent witnesses—Minter,

Massengill, Moore, Bundy, and Shameek—placed defendant near Hayes's home

just before and after the shooting, carrying a gun on the night in question, and

talking about the murder with his co-defendants on multiple occasions. They

also provided an explanation as to defendant's motive to kill Hayes. These

witnesses presented various credibility issues, all five had prior convictions,

three had pending cooperative agreements with the State, two recanted, and one

had a vision impairment.

      As to Minter, while he recanted at trial, the statement he gave the morning

after the shooting, which was much closer in time to the event than his trial

testimony, was played for the jury.      Moreover, Shameek's testimony that

defendant and Butler talked about the murder was partially corroborated by the

surveillance video from the jail showing defendant standing outside of Butler's

cell talking. It did not corroborate the contents of that conversation, however.

      Against that evidence, defendant has offered a weak alibi defense.

Defendant's alibi witnesses, if believed, only confirm that defendant was at a
                                                                          A-0608-19
                                       22
party in Salem on the night of the shooting. Neither provided specific details as

to defendant's arrival time. Cannady certified the party was from 8 p.m. to 2

a.m. and that they partied all night together. Johnson certified defendant could

not have committed the murder because he was with defendant the entire day

upon attending Cannady's party. There is no additional evidence to support

these claims.

      As the PCR judge noted, the affidavits do not precisely specify the timing

of defendant's presence at the party. Indeed, it would be theoretically possible

that he was involved in the shooting and then went to a party, or went to the

party first and then left, as they both occurred in Salem City. Further, and more

importantly, defendant's alibi is not independently supported by any other

evidence, instead, the alibi witnesses' proposed testimony "constitutes"

defendant's alibi. See ibid.

      Despite recognizing that the State's evidence here was not as strong as it

was in Gideon, where the State had a statement from defendant placing him at

the scene of the crime, we conclude defendant has not made a prima facie

showing of prejudice necessary to requiring the PCR judge to order an

evidentiary hearing.

      Affirmed.



                                                                          A-0608-19
                                       23